PER CURIAM.
Appellant has raised two points in this appeal from his conviction of sexual battery. We affirm as to both.
In Point I, appellant asserts that the trial court violated Florida Rule of Criminal Procedure 3.410 in giving the jury an additional instruction, upon the jury’s tender of a question, without prior consultation with the parties’ attorneys. However, although defense counsel at trial objected to the instruction on other grounds after the jury returned to the jury room, he did not raise the Rule 3.410 objection which is raised on appeal. Point I, therefore, has not been properly preserved for review on appeal. Compare Castor v. State, 365 So.2d 701 (Fla.1978).
As his second point, appellant contends that a prosecutorial comment in closing argument requires reversal. The prosecutor’s comment was not of such a prejudicial nature as to mandate reversal.
AFFIRMED.
ROBERT P. SMITH, Jr., C. J., and McCORD and MILLS, JJ., concur.